Citation Nr: 0109676	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement of medical expenses, in the 
amount of $3,060.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to 
September 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Phoenix, Arizona.

(The issues of entitlement to service connection for post 
traumatic stress disorder, entitlement to service connection 
for a uterus disorder, entitlement to an evaluation in excess 
of 20 percent for chronic low back strain, and entitlement to 
an initial evaluation in excess of 40 percent for major 
depressive disorder, secondary to the veteran's service-
connected low back disability, are addressed in a separate 
decision).


REMAND

According to administrative notes contained in the veteran's 
claims files, the Phoenix VAMC, sometime between August 1991 
and February 1992, denied the veteran's claim for 
reimbursement of medical expenses incurred in connection with 
her service-connected low back disability.  The veteran filed 
a notice of disagreement as to this determination in February 
1992, and in March 1992, the Phoenix VAMC provided her with a 
statement of the case.  The veteran then filed her 
substantive appeal in June 1992, and the Phoenix VAMC 
certified the veteran's appeal to the Board that same month.  
However, it was never forwarded to the Board for 
consideration.

In the interim, the veteran's claims files were transferred 
to the Albuquerque Regional Office (RO), pursuant to the 
veteran's request for transfer.  An RO hearing was to have 
been scheduled there, but the Hearing Officer declined to 
take jurisdiction of the issues on appeal.  Subsequently, the 
veteran's claims files were transferred back to the Phoenix 
RO.

In a February 1998 report of contact by the Phoenix RO, the 
above development was outlined, and it was noted that the RO 
would review the appeal, making sure that they had everything 
they needed.  Then it would be sent to the Board for 
consideration.  Unfortunately, however, it was again never 
forwarded to the Board.

Pursuant to the veteran's numerous letters to both the RO and 
to her senator, the Phoenix RO, in August 2000 
correspondence, stated that it could not locate the veteran's 
appeal and that the Board, the Phoenix VAMC, and the American 
Legion had all been contacted but to no avail.  Additionally, 
an extensive search conducted within the Veterans Service 
Center had produced negative results.  It was suggested that 
if the veteran furnished the RO with a copy of the statement 
of the case and her substantive appeal, the RO would obtain 
certification from the Phoenix VAMC and forward the appeal to 
the Board.

In response to this suggestion, the veteran submitted a copy 
of the expenses in controversy and a copy of her substantive 
appeal, dated in May 1992.  Also of record, submitted with 
the veteran's initial claim, are the related medical records, 
dated from January to July 1991, from the Center for Sports 
Medicine.  It has been asserted by the veteran that she did 
not know that that the VA had such programs as strength 
training and physical therapy, which would have assisted her 
with her service-connected back disability.  Had she known, 
she would have availed herself of these services, rather than 
having sought private treatment.  This course of treatment 
had been prescribed by her doctor.

The Board's current review of the veteran's claims files 
fails to find a statement of the case or other notice of the 
applicable law and regulations in this instance, as well as 
the reasons and bases for the Phoenix VAMC's denial of 
reimbursement.  As such, particularly in light of this 
appeal's unfortunate history, the Board cannot assume that 
the veteran has been apprised of the substantive and 
evidentiary considerations involved here.  The veteran is so 
entitled prior to any consideration and decision by the 
Board.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Therefore, in light of the above, the issue of entitlement to 
reimbursement for medical expenses, in the amount of $3,060, 
will not be decided pending a REMAND for the following 
actions:

1.  The Phoenix VAMC (or Phoenix RO, if 
more appropriate) should contact the 
Albuquerque RO and request any and all 
records pertaining to the veteran.  It 
should be specifically noted that this 
request includes the veteran's 
reimbursement file, which has been lost.  
This request and any response received 
should be noted in the veteran's claims 
files, and any records received should be 
incorporated therein.

2.  Subsequent to accomplishment of the 
above, the Phoenix VAMC should provide 
the veteran with a supplemental statement 
of the case, which includes notice of the 
applicable law and regulations in this 
instance and a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the Phoenix VAMC or the 
Phoenix RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Phoenix VAMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




